Citation Nr: 1541336	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO. 10-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease. 


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel











INTRODUCTION

The Veteran had active military service from November 1981 to October 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO).

In a May 2015 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) of the claim of entitlement to an increased rating for lumbar spine degenerative disc disease, and vacated in part the Board's March 2014 decision. This matter was remanded to the Board for readjudication in accordance with the JMR.  The Board notes that issue of entitlement to service connection for radiculopathy of the right upper extremity was on remand, but has not yet been recertified to the Board.  The Board's review of the claims file reveals that the AOJ is appears to still be taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but they it be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMR and the Court's Order, additional evidentiary development is required. As stated above, in May 2015 the Court granted the JMR vacating the Board's previous decision denying the Veteran's claim.

The Veteran's most recent VA examination of her lumbar spine occurred in November 2008. In light of the Veteran's March 2009 and March 2010 reports of increased pain and the terms of the JMR, the Board finds that a VA examination is warranted to determine the current severity of her lumbar spine degenerative disc disease. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new VA examination where there is evidence that a condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of her lumbar spine disability. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any way, it should be returned to the examiner for corrective action.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

